DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Re-Opening Prosecution and Finality Withdrawal
The finality of the office action mailed on January 7th, 2021 is withdrawn, and the prosecution has been reopened to set forth a new rejection of record and to address claims 8, 10-11, and 14. The time for reply resets from the mailing of the instant office action.

Election/Restrictions
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II - III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 15th, 2020. Applicant further elects in Species A: saturated palmitic acid and species B: SEQ ID NO: 3 (RKEDELELRKGEMFLVFER). Applicant’s election without traverse of Group I drawn to a composition comprising a hydrophilic peptide that binds to a plenty of SH3 domain (POSH) and inhibits or disrupts a POSH scaffold network and a hydrophobic moiety in the reply filed on June 15th 2020 is acknowledged.

Status of Claims
Claims 1-23 were originally filed on 08/08/2018.
The amendment received on 06/15/2020, withdrew claims 16-18.
Claims 1-11, 13-15, 19, 21, 22, 24 and 25 are being examined on the merits in this office action.
Priority
This application was filed on 08/08/2018 and is a U.S. National Stage Application under 35 U.S.C. 371 of International Application No. PCT/US17/17638, filed 02/13/2017, which claims the benefit of the United States Provisional Application No. 62/294,154, filed 02/11/2016.

Claim Objections - New
Claims 1 and 19 are objected to because of the following informalities:  
Claim 1 and 19 recite “…a medium in which at least of portion…” This should be corrected to recite “….a medium in which at least a portion….”
Appropriate correction is required.

Claim Rejections - 35 USC § 112 - New
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2-4, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
In this regard, independent claim 1 is drawn to a hydrophilic peptide that binds to a plenty of SH3 (POSH) and inhibits or disrupts a POSH scaffold network. The interpretation of this phrase encompasses all hydrophilic peptides. The recitation of “hydrophilic” has a basic meaning of more than 25% charged residues and less than 25% hydrophobic amino acids and is insufficient to convey the structure of the peptide. In addition, this describes the peptide by function but does not provide any detail into the structures that are encompassed by the claim. Without such structure, the specification does not convey possession of the breadth of the 
The instant specification discloses the hydrophilic peptides that include SEQ ID NO: 1-4 that bind to the POSH domain and inhibit or disrupt a POSH scaffold network (Specification, page 5, and line 18-27). There is substantial structural variation within the claimed genus and applicants have not described a sufficient variety of species within the genus to reflect this variation. Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that “Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, what is now claimed.” (See page 1117.) The specification does not “clearly allow persons of Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
With regards to claim 2-4, the claims are drawn to an aptamer that has a specific binding affinity for a specific cell surface marker selected from a group consisting of CD4, CD19, Transferrin Receptor, CD7, CD20, CD33, and CD13. The interpretation of this phrase encompasses all aptamers. In addition, this describes the aptamers by function but does not provide any detail into the structures that are encompassed by the claim. Without such structure, the specification does not convey possession of the breadth of the claimed genus. The entire genus would be any aptamer that has a specific binding affinity for a specific cell surface marker selected from a group consisting of CD4, CD19, Transferrin Receptor, CD7, CD20, CD33, and CD13. There is however no proof that any aptamer or which aptamers would have a specific binding affinity for a specific cell surface marker selected from the group consisting of CD4, CD19, Transferrin Receptor, CD7, CD20, CD33, and CD13. For instance, Takahashi discloses an aptamer targeting the cell surface marker CD62L (Page 64, column 1, section 3, line 1-3). Takahashi further teaches that there are difficulties in developing aptamers for highly expressing and purifying membrane proteins with their functional structure (Page 69, column 2, 
The instant specification discloses two aptamers: Hcd4 and Hcd19 and does not teach the procedure taken to arrive at the selected aptamers. Takahashi teaches that aptamers are selected from a large combinatorial libraries to come up with cell surface specific aptamers (Page 63, column 1, line 1-3). There is substantial structural variation within the claimed genus and applicants have not described a sufficient variety of species within the genus to reflect this variation. Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that “Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 

Disclosure of complete/partial structure
The applicant does not disclose the complete or partial structure of the hydrophilic peptide that meets the structural requirements of the genus other than SEQ ID Nos: 1-4. In addition, the specification does not disclose the structure of the POSH domain binding structure or the three dimensional structure of the region in close proximity to the binding site. One of ordinary skill in the art could not determine a priori if a given amino acid sequence is able to bind to the plenty of SH3 (POSH) and inhibit or disrupt a POSH scaffold network. 
With regards to claim 2-4, the applicant does not disclose the complete or partial structure of the aptamers that meet the structural requirements of the genus. The instant specification also does not disclose the method used to arrive at the selected aptamers that have a specific binding affinity for a specific cell surface marker selected from a group consisting of CD4, CD19, Transferrin Receptor, CD7, CD20, CD33, and CD13. One of ordinary skill in the art could not determine if any aptamer will have a specific binding affinity for the claimed specific cell surface marker.

Physical and/or chemical properties
In the absence of a reduction to practice of a representative number of species, the written description for a claimed genus may be satisfied by disclosure of relevant identifying characteristics i.e. structure or physical and/or chemical properties, by functional characteristics coupled with a disclosed correlation between structure and function. To meet this requirement, the instant specification must describe the structure, physical and chemical 
Regarding claim 2-4, the instant specification teaches two aptamer, Hcd4 and Hcd19, which have specific cell surface marker selected from a group consisting of CD4, CD19, Transferrin Receptor, CD7, CD20, CD33, and CD13. The specification however does not teach the method of selecting the two aptamers and the physical characteristics or residues responsible for the specific cell surface marker. Understanding the physical and chemical properties of the binding site is critical in determining the sequences that meet the structural and functional requirements of the genus.  Finally, the two aptamers disclosed by Applicants are not representative of the genus recited due to the great variation in the aptamer structure/sequence.

Method of making the claimed invention

Regarding claim 2-4, the instant specification discloses the two aptamers that have a specific cell surface marker. The specification does not teach a method of isolating the said aptamers that target the specific cell surface proteins and fails to provide the description of the structure of the aptamers and the residues that are responsible for its targeting specific cell surface proteins.

	In conclusion, for the reasons presented above, the skilled artisan would reasonably conclude that the inventors, at the time the application was filed, had full possession of the hydrophilic peptides that include SEQ ID NOS: 1-4 and has full possession of the aptamers Hcd4 and Hcd19 .One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, claims 1 -4, does not meet the written description requirement.

Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 22 depend on cancelled claim 20. There is therefore insufficient antecedent basis for the limitations in the claims 21 and 22.
 
EXAMINER’S COMMENT
Claims 1-11, 13-15, 19, 21, 22, 24 and 25 are free of the prior art. 

The closest prior art is US Patent No. 8828928, hereinafter, (the ‘928 patent).
The ‘928 patent teaches an amphiphilic peptide comprising one or more embodiments of the amphiphilic peptide (column 1, line 66-67). The ‘928 patent further teaches the amphiphilic peptide comprising a hydrophobic peptidyl segment and a hydrophilic peptide segment (column 2, line 28-30) wherein the hydrophobic peptidyl segment comprises a sequence of 2 to 10 alternating D- and L-amino acids selected from alanine, Valine, isoleucine, leucine (Leu), phenylalanine, tyrosine or tryptophan (Trp), and wherein the hydrophilic peptidyl segment comprises charged, or uncharged but polar amino acids, or derivatives thereof (column 2, line 37-43). The ‘928 patent further teaches the peptide comprising an active agent that includes an aptamer (claim 27 and column 32, line 30-34) and teaches the hydrophobic moiety having aliphatic amino acids (column 16, line 55-58). In addition, the ‘928 patent 
The ‘928 patent does not teach the hydrophilic peptide that binds to POSH and inhibits or disrupts the POSH SH3 domain scaffold network and it does not teach the hydrophobic moiety comprising a lipid and does not teach that a medium in which at least a portion of the hydrophobic moiety of the amphiphile are arranged as micelles in the medium.

Conclusion
Claims 1-4, 19, 21, and 22 are rejected. Claims 5-15, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654